DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US836 (US7784836).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US836 and DE’134 (DE102008001134A1, translation provided).Rejection of claims 1-6 and 8-11 in view of US836.
Referring to claim 1, US 836 teaches in figures 1-3 5a metal-plate element including a through-neck, the cylindrical component extending though the through-neck and being attached to the cylindrical component, wherein the through-neck substantially determines a position of the metal-plate element relative to the cylindrical component with respect to a radial direction of the cylindrical component.  a structural unit comprising:  	a cylindrical component (nipple 20); and 5 	a plate element including a through-neck (cylindrical element 10 having a through hole 13 has a plate like section with a tall surrounding wall and flange 11),  	the cylindrical component extending though the through-neck and being axially and rotationally fixed to the cylindrical component (figure 2 shows the cylindrical component 21 extending through the hole 13 of 10 and being attached by the thread 22. The thread 22 meets the limitation of axially and rotationally fixed.), wherein  	the through-neck substantially determines a position of the plate element relative to the cylindrical component with respect to a radial direction of the cylindrical component (the curved thread segments determine the position of the plate element 10 relative to how far up or down cylindrical component 21 is into the part 10).  
US836 does not explicitly state that the plate element is metal. 
It would have been obvious to one of ordinary skill in the art to use a preferred material, such as metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case the material would depend on the environment and material passing through.
Referring to claim 2, US836 teaches a radial distance between the through-neck and the cylindrical component is at most 0.3 mm (Column 3 lines 47-55 that the threaded segments 12 of flange 11 are threaded onto 21, therefore the distance should be touching).
Referring to claim 3, US836 teaches the through-neck comprises a plurality of 15circumferentially spaced segments (threaded portions 12).
Referring to claim 4, US836 teaches at least one of the segments includes an undercut (figure 1a of US836 is shown below with the undercuts pointed at). 
Examiner’s note: The term undercut can refer to different structures depending on the interpretation. In this case the broadest reasonable interpretation is having a part cut from underneath. Under and over are relative terms and in this case the designated area can be considered “under” in this configuration.

    PNG
    media_image1.png
    223
    287
    media_image1.png
    Greyscale

Referring to claims 5 and 6, US836 does not explicitly state that there is a plastic element fixing the plate element to the cylindrical component. 
US836 teaches a thread 22 that fixes the cylindrical component 21 to the plate 10 (the thread 22 is what fixes the position of the plate 10 along an axial direction of the 21 of cylindrical component 20 as seen in figure 3).  It would have been obvious to one of ordinary skill in the art to use a preferred material, such as plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Referring to claim 8, US836 teaches the cylindrical component includes at least one radial outer surface region which is free of parts directly abutting against it and free of parts directly attached to it (cylindrical 
Referring to claim 9, US836 teaches wherein the plate element is configured 10one-piece (figure 1a shows a single piece).  
Referring to claim 10, US836 does not explicitly teach that the structural unit is included in an oil mist separator. However this is considered to be intended usage of the device for an oil mist separator. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 11, US836 teaches the through-neck comprises a plurality of circumferentially spaced segments including a circumferential undercut (see rejection of claim 4 and the figure used to show the undercut).
US836 does not explicitly state that there is a plastic element connecting the plate element to the cylindrical component. 
US836 teaches a thread 22 that connects the cylindrical component 21 to the plate 10. It would have been obvious to one of ordinary skill in the art to use a preferred material, such as plastic since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416. 

Rejection of claims 16-17 in view of US836 and DE’134.
Referring to claim 16, US836 teaches a structural unit comprising:  	a cylindrical component (nipple 20); and  	a metal-plate element including a through-neck (cylindrical element 10 having a through hole 13 has a plate like section with a tall surrounding wall and flange 11),  	the cylindrical component extending though the through-neck, wherein  	the through-neck substantially determines a position of the metal-plate element relative to the cylindrical component with respect to a radial direction of the cylindrical component (the curved thread segments determine the position of the plate element 10 relative to how far up or down cylindrical component 21 is into the part 10).  
US836 does not explicitly state that the plate element is metal. 
It would have been obvious to one of ordinary skill in the art to use a preferred material, such as metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416. In this case the material would depend on the environment and material passing through.
US836 does not explicitly state the through hole being attached to the cylindrical component by a plastic component overmolded on the through-neck. US836 teaches a thread 22 that attaches the cylindrical component to the through hole. 
DE’134 teaches in figures 2 and 3 a connecting pipe having a metal overmolded with plastic ([0001]-[0007]).
It would have been obvious to one of ordinary skill to have a plastic component overmolded on the through neck of US836 as taught by DE134, as DE134 teaches the benefits of having a better fit and to prevent detachment of whatever is going through the through hole (DE134 [0006]-[0007]).
Referring to claim 17, DE134 teaches the through-neck comprises a plurality of circumferentially spaced segments (collar 22).
Allowable Subject Matter
Claim 15 is allowed.
Claims 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record do not teach an oil mist separator having the plastic overmolded on the plurality of circumferentially spaced segments with an undercut that are bent out of a plane of the metal plate element.
US7784836 teaches the claims 1-11. However it does not teach there is a plastic overmold on the circumferentially spaced segments that have an undercut that are bent out of a plane of the metal plate element.
US7972403 teaches in figure 2A a plate section 26/40 with circumferentially spaced segments 20 that are bent out of the plate plane that hold a cylindrical element 28 in figure 3A. However it does not teach that these portions are overmolded with plastic nor does it teach that the plate is metal.
US6006924 teaches in figure1B a plate element 42 that can be made of metal with spaced segments 44 that are at an angle. There is a cylindrical component 10 and 30 that are inserted. It does not however teach the segments are overmolded with plastic and figure 3 shows that the 
US3332554 teaches having a metal plate 40 with bent segments 42, however it does not teach having plastic overmolded onto them.
US3083832 teaches a plate element 142 with spaced segments 145, however it does not teach that plastic is overmolded on them.
US4767530 teaches having a tightening ring (plate element) 12. It has angled segments 13 and 14. It does not teach having a plastic overmold on these segments.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues for the new limitation of claim 1 and new claims 16-19.
Examiner has rejected the new limitation of claim 1 above and also claims 16-17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        11/02/2021